Citation Nr: 1326837	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine with right L-2 radiculopathy.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a June 2011 substantive appeal, via a VA Form 9, the Veteran requested a video conference hearing before the Board, and in June 2013 he submitted a written request to withdraw the hearing request.  The Board finds there is no hearing request for a Board hearing pending at this time. 38 C.F.R. § 20.702(e) (2012).    

In January 2012, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  A June 2012 VA Disability Benefits Questionnaire (DBQ) examination report for the back documents, with regard to functional impairment, the Veteran's report that "[s]ocial security also considers [him] disabled."  Records from the Social Security Administration (SSA) may potentially be relevant to the claim but those records are not associated with the claims file.  

The Court has repeatedly held that, when VA is on notice of the possible existence of SSA records that may be relevant to a claim on appeal for VA benefits, VA must obtain them.  See Baker v. West, 11 Vet. App. 163, 169 (1998); see also 38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002) (emphasizing the need for VA to obtain records from any Federal agency).  

It also appears that the Veteran may be receiving workers compensation benefits (at hearing, page 7, he indicated he was disabled through "PERA", since 1995, but the Board is not clear as to what "PERA" is).

Also, it appears that there may be additional private treatment records available from the Veteran , but this is not clear.

Accordingly, the case is REMANDED for the following actions:
	
1.  Obtain from SSA a copy of its decision(s), if any, awarding the Veteran disability benefits, as well as copies of all medical records underlying the determination(s).  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  The Veteran is asked to identify all workers compensation claims he has filed, if any (including an explanation of "PERA") and provide to the VA any private medical records pertinent to his back claim (the Veteran cited to treatment of his back during the VA examination of June 2012 - the Board would like the Veteran to obtain all of those records and submit them to the VA as soon as possible, if he has not already done do).  If no additional private medical records are submitted by the Veteran, the Board will assume it has all penitent private medical records related to the back.  

3.  All pertinent records from any workers compensation authority (if any) the Veteran has identified should be obtained by the AMC, as well as copies of all medical records underlying the determination(s).

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



